TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00720-CR


The State of Texas, Appellant

v.


Nicholas Alan McIntyre, Appellee






FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY

NO. 62,354, HONORABLE LINDA A. RODRIGUEZ, JUDGE PRESIDING






Appellant, The State of Texas, and appellee, Nicholas Alan McIntyre, have filed an
agreed motion to dismiss this appeal.  See Tex. R. App. P. 42.2(a).  The appeal is dismissed.



  
				David Puryear, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed on Agreed Motion
Filed:   May 2, 2002
Do Not Publish